Citation Nr: 0121325	
Decision Date: 08/22/01    Archive Date: 08/27/01

DOCKET NO.  01-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of overpayment of pension 
benefits in the calculated amount of $10,882.00.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1947 to 
August 1947, September 1947 to February 1949, and April 1949 
to June 1960.  



This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2001 decision by the Committee on 
Waivers and Compromises (COWC) of the Department of Veterans 
Affairs (VA) Debt Management Center in Fort Snelling, 
Minnesota that denied the veteran's request for a waiver of 
recovery of an overpayment of VA pension benefits in the 
calculated amount of $10,882.00.  This case was certified to 
the Board by the Houston, Texas, VA Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran, who was in receipt of VA pension benefits, 
was notified by an August 4, 1997 notice letter from the RO 
that there had been an overpayment of benefits to him and 
that informed him of his right to request--within 180 days of 
the letter--a waiver of the recovery of the overpayment.  

2.  The veteran submitted a lay statement and Financial 
Status Report, received by the RO in January 2001, that 
requested a waiver of recovery of the overpayment of VA 
pension benefits.  

3.  The veteran has not shown error on the part of the VA or 
postal authorities, or that there were circumstances beyond 
his control that delayed his receipt of the notice of 
indebtedness beyond the time customarily required for 
mailing.  


CONCLUSION OF LAW

The request for a waiver of the overpayment was not timely.  
38 U.S.C.A. § 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
1.963, 3.110 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim may be decided on the merits because the VA 
fulfilled its duty to assist the veteran in the development 
of the claim.  The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  In 
July 2001, the RO mailed a timely notice of the August 2001 
video hearing to the veteran at his last known address, with 
a copy to his representative.  38 C.F.R. § 19.76 (2001).  
Although the notice was not returned in the mail, the veteran 
failed to appear at the August 2001 hearing.  The veteran and 
his representative did not request or file a motion for a new 
hearing, and they did not explain why he failed to appear.  
Therefore, the Board will adjudicate the claim based on the 
current evidence of record as though the request for hearing 
had been withdrawn.  38 C.F.R. § 20.704(d) (2001).  

In any event, the RO's May 1997, July 1997, and August 1997 
letters to the veteran, the COWC's February 2001 decision, 
and the April 2001 statement of the case informed the veteran 
of the evidence needed to substantiate his claim.  The duty 
to assist is not a one-way street.  If the veteran wishes 
help, he cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  Since the veteran was 
informed of the evidence needed to substantiate his claim and 
provided ample opportunity to submit such evidence, and the 
VA has also attempted to obtain such evidence, the VA has 
fulfilled its duty to assist the veteran.  McKnight v. Gober, 
131 F.3d 1483 (Fed. Cir. 1997).  

An August 1991 rating decision from the Atlanta, Georgia, 
VARO granted the veteran nonservice connected pension 
benefits from December 1990.  Since August 1991, the veteran 
has resided at a series of addresses in Alabama and Texas.  
As a result, his claims file was transferred to the 
Montgomery, Alabama, VARO in October 1991 and to the Houston, 
Texas VARO in October 1996.  

In a March 1997 audit, the VA received notification that the 
veteran had been in receipt of Social Security income since 
January 1991.  In a May 1997 letter, the Houston, Texas, 
VARO, informed the veteran that it proposed to reduce his 
monthly pension payment because he received monthly Social 
Security income.  The RO mailed the May 1997 letter to the 
veteran's last known address of record in Houston, Texas, 
which he had listed in two statements filed with the RO in 
September 1996.  The May 1997 letter was not returned in the 
mail as undeliverable, and the veteran filed no response to 
the May 1997 letter.  In a July 1997 letter, the RO 
implemented the proposed reduction effective December 1995.  
The letter informed the veteran that, if he wished to appeal, 
he needed to filed a notice of disagreement within one year 
from the date of the letter.  The July 1997 letter was also 
mailed to the veteran's last known address of record and was 
not returned in the mail.  No notice of disagreement with the 
July 1997 letter was ever filed.  

In early August 1997, a notice letter was mailed to the 
veteran informing him that he had received an overpayment of 
VA pension benefits.  The date of notice of indebtedness was 
August 4, 1997 because the RO's March 2001 certification 
states that a demand letter, containing a notice of rights, 
was sent to the veteran at his last known address of record 
on August 4, 1997, and not returned due to an incorrect 
address.  The date of the letter of notification shall be 
considered the date of mailing for purposes of computing time 
limits.  38 C.F.R. § 3.110(b) (2001).  The veteran is 
presumed to have received the August 1997 letter because it 
was not returned in the mail.  The law requires only that the 
VA mail a notice; it then presumes the regularity of the 
administrative process "in the absence of clear evidence to 
the contrary."  Mindenhall v. Brown, 7 Vet. App. 271 (1994).  

The notice of rights, enclosed with the August 1997 demand 
letter, informed the veteran that a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of a notice of indebtedness issued on or 
after April 1, 1983, by the VA to the debtor.  See 38 C.F.R. 
§ 1.963(b) (2001).  Thus, the COWC could consider a request 
for waiver of the overpayment of VA pension benefits to the 
veteran only if he made the request for waiver by February 2, 
1998, which was the first business day following the 180th 
day after August 4, 1997.  See 38 C.F.R. § 3.110(a) (2001).  

The veteran filed nothing with the RO from August 1997 
through December 1998, and his few correspondences in 1999 
and 2000 mentioned nothing about a request for waiver of 
overpayment.  In January 1999, he informed the RO that he had 
moved to a new residence in Alabama, and in July 2000, he 
informed the RO that he had moved back to Houston, Texas.  

Over 1200 days passed after the mailing of the August 1997 
demand letter before the veteran filed a request for waiver 
of the overpayment of VA pension benefits.  Attached to a 
Financial Status Report, the veteran's lay statement was 
signed by him on January 23, 2001 and date-stamped as having 
been received by the RO on January 24, 2001.  For the first 
time in the record, the veteran's lay statement made a 
request for a waiver of the overpayment of VA pension 
benefits.  

A February 2001 decision from the COWC denied the request for 
waiver of an overpayment because the veteran's request for 
waiver had not been timely made.  In perfecting his appeal of 
the COWC's decision, the veteran, in his February 2001 notice 
of disagreement, even admitted that he had incurred the debt 
and had not asked for a waiver in a timely fashion.  He 
asserted that he had been unable to file a timely request for 
waiver because he had been suffering from clinical depression 
since the sudden death of his son in 1995.  Indeed, a 
newspaper article documented the sudden death of the 
veteran's son from a heart attack in September 1995, and VA 
medical records documented ongoing care for psychiatric 
problems from January 2000 to July 2000.  

Unfortunately, the evidence includes no basis for extension 
of the 180-day period for requesting a waiver.  The 180-day 
period may be extended if the individual requesting waiver 
demonstrates to the Chairperson of COWC that, as a result of 
an error by either the VA or the postal authorities, or due 
to other circumstances beyond the debtor's control, there was 
a delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  38 U.S.C.A. § 5302 (West 1991 & 
Supp. 2001); 38 C.F.R. § 1.963 (b) (2001).  There is no 
evidence, and the veteran has not asserted, that there was VA 
or postal authorities error or a delay in his receipt of the 
August 1997 demand letter beyond the time customarily 
required for mailing.  

Because the veteran's request for waiver was not timely made 
within 180 days after the date of notice of indebtedness, the 
request for waiver of the overpayment must be denied.  See 
38 C.F.R. §§ 1.963(b), 3.110(a) (2001); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  


ORDER

The request for waiver of the overpayment having been 
untimely, the appeal is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

 

